DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
2.	With respect to 112(f), claims do not use the term “mean” or “step” or a term used as a substitute for “mean” or “step” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning.) Thus, claims 1, 18 and 19 no longer invoke interpretation under 35 U.S.C. § 112, six paragraph.
 	With respect to 102/103 rejection, Applicant has amended the independent claims 1 and 20 by incorporation of claim 13 and intervening claims 2, 11-12. Claim 13 was previously as Allowable Subject Matter. Thus, the 102/103 rejection have been withdrawn. 
 	With respect to 101 rejection, the Applicant argues that “amended independent claim 1 is inextricably tied to the machine, For instance, amended independent claim 1 recites “a processor coupled to a speaker and a display, wherein the processor is configured to: control at least one of the speaker or the display to present a response to a first utterance based on a content of a second utterance and user information, ... in a case where a content of the first utterance and the content of the second utterance are conflicted requests, select a request of the conflicted requests based on past history information; and present, as the response by at least one of the speaker or the display, a result of execution based on the selected request.” Thus, the Applicant submits that at least the above-recited features of amended independent claim 1 do not recite an abstract idea.”
	In response, Examiner notes that the limitation of “a processor coupled to a speaker and a display, wherein the processor is configured to: control at least one of the speaker or the display to present a response to a first utterance based on a content of a second utterance and user information, ... in a case where a content of the first utterance and the content of the second utterance are conflicted requests, select a request of the conflicted requests based on past history information; and present, as the response by at least one of the speaker or the display, a result of execution based on the selected request.” as drafted covers mental processes. More specifically, a human could listen to a first request from a first user, and temporally later than the human could listen to a second request from a second user. When the first request and the second request are conflict, the human need to decide which request is executed. In this case, the human could made decision based on the history requests from the first user and the second user. The result of the executed request is presented verbally or visually. Claim 1 recites the additional limitation of a processor, a speaker and a display. The additional element(s) or combination of elements such as a processor, a speaker and a display in the claim(s) other than the abstract idea per se amount(s) to no more than (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. There is further no improvement to the computing device other than presenting a response to the selected request. The mere recitation of “a processor, a speaker and a display” and/or the like is akin of adding the word “apply it” with a computer in conjunction with the abstract idea. The display and the speaker have not been improved and function according to their standard purposes of outputting information visually and audibly, respectively.
 	The Applicant argued that “Regarding Prong Two of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance, even if one were to arrive at a conclusion satisfying the Prong One of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits the alleged abstract idea is integrated into a practical implementation. 
For example, amended independent claim 1 of the present application recites, for example, the features of "a processor coupled to a speaker and a display, wherein the processor is configured to: control at least one of the speaker or the display to present a response to a first utterance based on a content of a second utterance and user information, ... in a case where a content of the first utterance and the content of the second utterance are conflicted requests, select a request of the conflicted requests based on past history information; and present, as the response by at least one of the speaker or the display, a result of execution based on the selected request." For instance, according to the Applicant's disclosure, "[a]t this time, conflicted operation requests have been made between the preceding user utterance and the subsequent user utterance. The voice interaction system 1 adopts either one of the results of semantic analysis on the basis of the results of semantic analysis and information such as the user information, for example. ... Here, an execution rate of past requests, a system operation history, and the like are recorded for each user, for example, as the user information in the user DB 131, whereby when conflicted operation requests are made, a user who seems to have stronger voice is predicted by adopting an operation request of a user having a higher execution rate of past requests or adopting a user's operation history having a longer system use history, or the like, and a request according
to a result of the prediction can be selected." See at ¶¶ [0112] and [0113] of the Specification as originally filed (emphasis added).”
 	In response, Examiner notes that under Prong two of Step 2A, if the claim “as a whole” integrates the abstract idea into a “practical application,” it is patent eligible. In this case, the human could decide which request is executed by (i) detect who made the first request and who made the second request and (ii) compare the first request and the second request with the history requests from the first user and the second user. These steps are human processes. Thus, the claims do not recite any additional elements that integrate the judicial exception into a practical application. Therefore, the claimed invention as a whole is directed to an ineligible subject matter. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
4.	Claims 1, 3-10 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a series of arts for presenting a response to a first utterance from a user based on content of a second utterance that is temporally later than the first utterance. 
Claim 1 recites limitations of 
 	“1. An information processing devices comprising: 
 	a processor coupled to a speaker and a display, wherein the processor is configured to:
 	control at least one of the speaker or the display to present a response to a first utterance based on a content of a second utterance and user information, wherein 
 	the first utterance is made by a first user, 
 	the second utterance is made by a second user different from the first user, the second utterance is temporally later than the first utterance, and 
 	the user information includes characteristic of each of the first user and the second user; 
 	in a case where a content of the first utterance and the content of the second utterance are conflicted requests, select a request of the conflicted requests based on past history information; and 
 	present, as the response by at least one of the speaker or the display, a result of execution based on the selected request.”
	The independent Claim 20 recite substantially the same concept but do so in the context of a device and a method. 
	More specifically, the underlying abstract idea revolved around what happen once a human decide which request is executed by (i) detect who made the first request and who made the second request and (ii) compare the first request and the second request with the history requests from the first user and the second user and output a response based on the selected request. The additional element(s) or combination of elements such as a circuitry, at least one processor, a non-transitory computer-readable medium in the claim(s) other than the abstract idea per se amount(s) to no more than (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. There is further no improvement to the computing device other than presents a response based on the selected request. The mere recitation of “a processor, a memory storing code executable by the processor, a program product comprising a computer readable storage medium that stores code executable by a processor” and/or the like is akin of adding the word “apply it” with a computer in conjunction with the abstract idea. 
	The dependent claims further do not remedy the issues noted above. More specifically, claim 3 applies for the case if the user maintains the request. Claim 4 applies for the case if the user slightly modifies the request. Claim 5 applies for the case if the user changes the request. Claim 6 presents one response for the first utterance and one response for the second utterance if the user makes the two different requests, so the human responses the user’s requests separately. Claim 7 presents one response for the request toward the human and ignore the request which is not toward the human. Claim 8 recites the human activity which is presenting the response to only the first request. Claim 9 recites the human activity which is presenting both responses to the both requests. Claim 10 recites the human activity which is presenting the second response after completing the first response. Claim 14 recites the human activity which is presenting the response on the first presentation unit or the second presentation unit. Claim 15 recites the human activity which is presenting the responses on the same device or the different devices. Claim 16 merely indicates the types of outputting of the responses. Claim 17 recites the human activity which is set the predetermined time period between the first utterance and the second utterance. Claim 18 merely set predetermining processing according to the request of the user. Claim 19 recites the human activity which is converting the speech to text and interpreting the converted text. 
 	The invention at issue relates similarly to the court case of Electronic Power Group. In the court case, the claims specify what information in the power-grid field it is desirable to gather, analyze, and display, including in “real time”; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract idea. Similarly, the claims in the instant case relate to presenting a response to deciding which request is executed by (i) detect who made the first request and who made the second request and (ii) compare the first request and the second request with the history requests from the first user and the second user. 
For at least the supra provided reasons, claims 1, 3-10 and 14-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
 
Allowable Subject Matter
5. 	Claims 1, 3-10 and 14-20 are allowed in view of the prior art of record. The claims stand rejected under 101 abstract idea, and for the application to pass to allowance this rejection need to be overcome. Any amendments to overcome the 101 rejection that results in any change in scope require further search and/or consideration in order to determine it allowability. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892.
a.	Gupta et al. (US 2012/0053945 A1.) In this reference, Gupta et al. disclose a method/a system for estimating a user’s intentions based on spoken utterances. 
b.	Lee et al. (US 2020/0074993 A1.) In this reference, Lee et al. disclose a method/a system for monitoring in real time the utterance intension. 
c. 	Mani et al. (US 8,838,546 B1.) In this reference, Mani et al. disclose a method/a system for monitoring the user’s input to determine the user’s actual intention. 

7.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655